Citation Nr: 1104399	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-04 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had over 19 years active duty service ending in April 
1973.  He died in August 1988.  He was awarded the Combat Actions 
Ribbon, among other decorations.  The appellant is advancing her 
appeal as the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran's notice of disagreement was received in May 2008.  A 
statement of the case was issued in December 2008, and a 
substantive appeal was received in February 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service treatment records show that in February 1964, the Veteran 
was seen for sharp pains and indigestion.  The Veteran was seen 
again in April 1967 for chest pains.  On a December 1977 report 
of medical history, the Veteran reported a past/current history 
of frequent indigestion.  The Veteran's death certificate lists 
that he died of metastic adenocarcinoma of the esophagus.  With 
in-service treatment for indigestion and post service diagnosis 
of adenocarcinoma of the esophagus, the Board believes that an 
opinion is appropriate to determine whether the chest pains and 
indigestion reported by the Veteran in service were related to 
his adenocarcinoma of the esophagus.  An opinion addressing any 
link to herbicide exposure is also appropriate.

Additionally, the appellant has not been provided notice 
compliant with Hupp v. Nicholson, 20 Vet. App. 1 (2006).  
Specifically, the appellant was not informed of the disabilities 
which were service-connected prior to the Veteran's death.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appellant 
notice regarding her DIC claim, as outlined 
by the Court in Hupp v. Nicholson, 20 Vet. 
App. 1 (2006).

2.  The RO should then arrange for a VA 
examiner to review the Veteran's claims 
file, to include service treatment records 
and post-service medical records.  After 
reviewing the claims file, the examiner 
should respond to the following:

a)  Is it at least as likely as not (a 50% 
or higher degree of probability) that the 
Veteran's adenocarcinoma of the esophagus 
was causally related to his active duty 
service, to specifically include any 
pertinent digestive system symptoms 
documented during service?   

b)  Is it at least as likely as not (a 50% 
or higher degree of probability) that the 
Veteran's adenocarcinoma of the esophagus 
was causally related to presumed exposure 
to herbicides during service?

A rationale should be provided.

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the appellant and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


